Citation Nr: 0423592	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-10 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, as secondary to service-connected diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1964 to November 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  

The veteran had also filed a notice of disagreement (NOD) 
with the July 2002 rating decision assignment of a 20 percent 
rating for his diabetes.  However, after the statement of the 
case (SOC) was issued in this matter in January 2003, he did 
not prefect the appeal by submitting a substantive appeal.  
Consequently, that matter is not before the Board (and has 
not been certified on appeal by the RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

In a July 2002 rating decision, the RO, in part, granted 
service connection for diabetes mellitus (rated 20 percent), 
and denied service connection for visual impairment as 
secondary to diabetes mellitus, finding that the veteran's 
eye disorder, status post vitrectomy with retinal detachment, 
was not a condition associated with diabetes mellitus.  The 
RO specified that, should the veteran develop diabetic 
retinopathy, cataracts, or glaucoma, conditions which are 
associated with diabetes mellitus, he should contact VA.  
In his March 2003 Substantive Appeal, the veteran noted he 
had cataract surgery in April 1994, and surgery to repair a 
retinal tear in December 1994.  The reports of such 
procedures are not of record.  The claims file also contains 
a Form 4142 authorizing release of private medical records of 
the veteran's treatment by Dr. A.P. (Retinal Consultants 
Group) for the 1994/1995 time frame.  Dr. A.P., office 
responded in June 2003 that the veteran's only treatment 
there was in January and February 2000.  There is nothing in 
the claims file reflecting an attempt to secure the records 
of the January & February treatment by Dr. A.P.  As such 
records may contain information pertinent to the matter at 
hand, they should be obtained.  

Given the veteran's allegation regarding the nature of his 
eye disabilities, a VA examination and medical opinion is 
also indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain complete copies 
of all private and VA records (not 
already received) of any eye treatment 
the veteran has received.  He should 
assist in this matter by identifying all 
sources of treatment and providing any 
necessary releases.  Specifically, the 
RO should obtain reports of the eye 
surgery procedures identified by the 
veteran in his March 2003 substantive 
appeal, and reports of January and 
February 2000 treatment by Dr. A.P., as 
noted on VA Form 21-4142 received in 
June 2003.  

2.  The RO should then arrange for the 
veteran to be afforded a VA 
ophthalmologic examination to determine 
the nature and likely etiology of his 
eye disorder(s).  The veteran's claims 
folder must be reviewed by the examiner 
in connection with the examination.  
Based on a review of the claims file and 
examination of the veteran, the examiner 
should specify the correct diagnosis for 
the veteran's  eye disorder(s), and 
indicate whether it is at least as 
likely as not that such disorder(s) is 
related to the veteran's service-
connected diabetes mellitus.  The 
examiner should explain the rationale 
for any opinion given.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

